DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 02/14/2019 were reviewed and are acceptable.
Specification
The specification filed on 02/14/2019 was reviewed and is acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a method for designing a microchannel layout for a flow field of a bipolar plate, and related methods of the same, comprising defining a fluid flow optimization domain with boundary conditions and loads, and using Gray-Scott reaction diffusion equations with a grayscale design and fluid velocity field to obtain a microchannel layout, and incorporating the microchannel layout as a pattern for the flow field of the bipolar plate.
Lakshminarayanan et al. (Optimization of Flow Channel Design and Operating Parameters on Proton Exchange Membrane Fuel Cell Using MATLAB) is considered to be the closest relevant prior art to independent claims 1, 14, and 16.  However, Lakshminarayanan et al. does not disclose, teach, fairly suggest, nor render obvious the recited use of Gray-Scott reaction diffusion equations with a grayscale design and fluid velocity field to obtain a microchannel layout.  To the contrary, Lakshminarayanan et al. discloses the use of e.g. Darcy’s Law, Stefan-Maxwell equations, and diffusion equations (see §2.2 Equations) for modeling reaction and diffusion mechanics, and there does not appear to be any reasonable basis for the skilled artisan to be directed towards the use of Gray-Scott equations, as recited.
Chen et al. (Novel flow field design for vanadium redox flow batteries via topology optimization) is also considered to be relevant prior art to independent claims 1, 14, and 16.  However, Chen et al. does not disclose, teach, fairly suggest, nor render obvious the recited use of Gray-Scott reaction diffusion equations with a grayscale design and fluid velocity field to obtain a microchannel layout.  To the contrary, Chen et al. discloses the use of e.g. Stokes equation, continuity equation, and Darcy’s Law  (see §2.2 Governing equations) for modeling reaction and diffusion mechanics, and there does not appear to be any reasonable basis for the skilled artisan to be directed towards the use of Gray-Scott equations, as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Roshanzamir (US 2015/0010840 A1) discloses porous inserts for improved coolant distribution in bipolar plate assemblies;
Dang et al. (US 2014/0329168 A1) discloses a hybrid bipolar plate assembly for fuel cells; and
Goebel et al. (US 2014/0272661 A1) discloses a sealing design for stamped plate fuel cells.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        08/08/2022201